Citation Nr: 0307428	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  00-16 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
disability compensation benefits on behalf of his dependent 
children.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant is the ex-wife of the veteran and the legal 
custodian of their two minor children.  She seeks an 
increased apportionment on behalf of her two children from 
the VA disability compensation benefits awarded to the 
veteran/appellee, who had active service from January 1984 to 
April 1993.  This is a contested claim, and contested claims 
procedures have been followed throughout the course of this 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from apportionment determinations by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was last before the Board in April 
2001, when it was remanded for further development.  It has 
now been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  The appellant has been awarded an apportionment from the 
veteran's compensation benefits in the amount of the 
dependency allowance paid to the veteran for his two 
dependent children until the oldest child finished school in 
May 2001; and in the amount of the dependency allowance paid 
to the veteran for the one remaining dependent child, 
effective from June 2001.  

3.  A financial need for an additional apportionment on 
behalf of the two children of the veteran has not been 
demonstrated, and a higher apportionment would cause the 
veteran undue hardship.  


CONCLUSION OF LAW

Entitlement to an additional apportionment from the veteran's 
disability compensation benefits on behalf of his dependent 
children is not established.  38 U.S.C.A. § 5307(a) (West 
2002); 38 C.F.R. §§ 3.450, 3.451, 3.452 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified both the appellant and the appellee of the evidence 
and information needed to substantiate or oppose the current 
claim for an increased apportionment.  See, e.g., the two 
letters addressed to the veteran and the appellant by the RO 
dated August 3, 2001.  Since all of the necessary evidence 
consisted of personal financial information only available to 
the parties, none could be obtained by VA on their behalf.  
Neither the veteran nor the appellant has responded to this 
request by the RO for additional supporting evidence.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Neither the appellant nor the veteran has identified any 
additional evidence or information which could be obtained to 
substantiate or oppose the claim, and the Board is also 
unaware of any such available evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

II.  Analysis

If the veteran is not living with his spouse, or if the 
veteran's children are not in his or her custody and the 
veteran is not reasonably discharging his or her 
responsibility for the spouse's or children's support, all or 
any part of the veteran's VA compensation benefits may be 
apportioned as may be prescribed by the Secretary, provided a 
claim for apportionment is filed for or on behalf of the 
spouse or children.  38 U.S.C.A. § 5307(a); 38 C.F.R. 
§ 3.450(a)(ii), 3.452(a).  

Where hardship is shown to exist, VA compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451.  

Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her, while apportionment of less than 20 percent of his or 
her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. §§ 3.451, 3.453.  

In the present case, the veteran is in receipt of disability 
compensation benefits for a low back injury, a neurogenic 
bladder, and a neurogenic bowel, which are rated 100 percent 
disabling, in combination.  Since January 2000, he has been 
in receipt of approximately $2,200 to $2,400 per month from 
VA for his service-connected disabilities.  This apparently 
constitutes his sole source of income, since he is unable to 
work and is not in receipt of Social Security benefits.  

In November 1992, the veteran and the appellant were 
divorced.  Custody of their two children, Crystal (born in 
March 1983) and Sean (born in April 1987) was granted by the 
court to the appellant, and the veteran was ordered to pay 
$440 per month to the appellant in child support until April 
2005, when the younger child reaches the age of 18.  

In requesting an apportionment of the veteran's VA benefits, 
the appellant alleged that the veteran has never discharged 
his support obligation for his two children, and she further 
alleged that, as of February 2000, he was more than $28,000 
in arrears on his court-ordered child support payments to 
her.  She also reported at that time that she and Sean had no 
income whatsoever, while Crystal received $220 per month in 
unemployment benefits, from which the appellant somehow had 
to meet more than $1,400 per month in living expenses 
(including a reported monthly payment of $43.07 for cable 
TV).  To say the least, these financial figures supplied by 
the appellant are inherently incredible, and she did not 
respond to a subsequent request by the RO to submit current, 
and more credible, financial information to support her 
apportionment claim.  

The RO has awarded the appellant an apportionment in the 
amount of the dependency allowance paid to the veteran for 
his two dependent children: specifically, $141 per month from 
January 2000; increasing to $272 per month in April 2001; and 
then decreasing to $80 per month in June 2001 (when Crystal 
completed high school and ceased to be a dependent child, as 
defined at 38 C.F.R. § 3.57) until Sean reaches age 18 in 
April 2005.  

The veteran did not submit his own financial information as 
requested by the RO; however, he did indicate through his 
representative in March 2001 that he concurred in the RO's 
apportionment award.  

The Board has concluded that, based upon a review of her own 
nonsensical financial information, the appellant has failed 
to demonstrate a credible financial need for an increased 
apportionment.  Moreover, since the evidence does not 
demonstrate any other source of income for the veteran, an 
increased apportionment from his VA benefits would result in 
undue financial hardship for him, seriously undermining his 
ability to afford the basic necessities of life.  

It must also be remembered that the veteran's VA benefits are 
paid to him in compensation for totally disabling injuries 
which he sustained while serving on active duty.  Only the 
most serious and weighty considerations would warrant 
depriving him of even a portion of these benefits which he 
alone has earned.  His alleged failure to support his 
children is certainly one such consideration, but, as 
previously mentioned, it appears to the Board that an 
increased apportionment would result in undue hardship to the 
veteran, who is the primary VA beneficiary and is apparently 
totally dependent upon his VA benefits for his own support.  
It is unfortunate that the appellant is owed a substantial 
sum in back child support, but she must apply to the court 
which ordered these payments for a remedy.  VA was never 
intended to function as a collection agency for such debts, 
and an increased apportionment from the veteran's VA benefits 
is not viewed as an appropriate means for enforcing the 
repayment of this debt to the appellant.  


ORDER

The appeal is denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

